United States Court of Appeals
                                                                         Fifth Circuit
                                                                      F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                            July 9, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                                No. 03-30877
                              Summary Calendar




UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

DARREKA BOYKINS,

                                           Defendant-Appellant.



                         --------------------
            Appeal from the United States District Court
                for the Eastern District of Louisiana
                          USDC No. 03-CV-1501
                        USDC No. 01-CR-310-ALL
                         --------------------




Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

      Darreka Boykins seeks a certificate of appealability (“COA”)

to appeal the denial of relief on his 28 U.S.C. § 2255 motion chal-

lenging    his   guilty-plea    conviction     of   distribution     of     crack

cocaine.    To obtain a COA, Boykins must demonstrate that “reason-



      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited circum-
stances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-30877
                                -2-

able jurists would find the district court’s assessment of the con-

stitutional claims debatable or wrong.”      Slack v. McDaniel, 529

U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537 U.S. 322, 338

(2003).

     Boykins asserts that his trial counsel, Craig Stewart, ren-

dered ineffective assistance by not adequately explaining to him

the meaning of the waiver provision.     He has not established that

reasonable jurists would debate the denial of relief on that

ground. See United States v. Melancon, 972 F.2d 566, 568 (5th Cir.

1992).

     Boykins contends that Stewart promised him a sentence of two

years if he pleaded guilty and a sentence of no more than five

years if he proceeded to trial.    COA is GRANTED as to the following

questions:   whether Stewart in fact made such statements and, if

so, whether such statements were in the nature of a promise, which

would affect the validity of the plea, as opposed to misleading

advice.   See United States v. White, 307 F.3d 336, 343 (5th Cir.

2002); United States v. Gracia, 983 F.2d 625, 629 (5th Cir. 1993);

Davis v. Butler, 825 F.2d 892, 894 (5th Cir. 1987).      The case is

REMANDED so the district court can consider these questions and

hold an evidentiary hearing if necessary.

     Boykins also asserts that Stewart failed to file a notice of

appeal on his behalf despite promising to do so.   COA is GRANTED on

the question whether Stewart made such a promise and/or whether

Boykins requested an appeal.      See Roe v. Flores-Ortega, 528 U.S.
                           No. 03-30877
                                -3-

470, 477-78, 485-86 (2000).     This issue is also REMANDED for

consideration by the district court.

     Boykins contends that Stewart failed to investigate the type

of drugs that Boykins had in fact distributed, which resulted in a

higher sentence.   In light of the prior recommendations to grant

COA and remand for further consideration, we DEFER ruling on this

issue. Boykins is advised that if the district court denies relief

on the aforementioned claims, he should address this claim in a

future COA request.

     COA GRANTED; VACATED AND REMANDED.